Citation Nr: 0513265	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-06 839	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether the veteran is competent for VA benefits 
purposes.


REPRESENTATION

Appellant represented by:	American Veterans Committee


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the RO which denied service connection for a 
bipolar disorder.  In August 2004, the RO determined that the 
veteran was not competent to handle disbursement of funds.  
In a November 2004 statement the veteran expressed his 
disagreement with the August 2004 rating decision.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a February 2005 Travel Board hearing, the veteran 
stated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Records from the 
SSA have not been requested.  In order for VA to properly 
assist the veteran, it is imperative that the SSA's decision 
be obtained as well as all medical reports which were used to 
support such decision.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

As noted above, in August 2004, the RO determined that the 
veteran was not competent to handle disbursement of funds.  
In November 2004, the veteran submitted a statement 
expressing his disagreement with the adverse determination.  
The RO has not issued a statement of the case which addresses 
this issue and the Board finds that a remand for this action 
is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  Since 
November 2004, the veteran has also submitted supporting 
medical statements that the RO has not yet reviewed.  

Additionally, with respect to the claim as to whether the 
veteran is competent for VA purposes, the Board notes that 
the veteran has never been issued a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  This procedural 
oversight must be corrected.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim as to whether 
the veteran is competent for VA purposes, 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in that decision.

3.  Issue the veteran and his 
representative a statement of the case on 
the issue of whether he is competent for 
VA purposes, with consideration of the 
additionally submitted evidence.  The 
veteran should be given the opportunity 
to thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

4.  After the foregoing, review the 
veteran's claim of service connection for 
a bipolar disorder.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




